|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN DlV|S|ON

JOSEPH NEV|LLE,

0n behalf of himself and all
others similarly situated

P|ain’fiff, . Case No. 3:‘|8-cv-368
JUDGE WALTER H. R|CE

NELSON TREE SERV|CE, LLC,

Defendant.

 

DEC|S|ON AND ENTRY SUSTA|N|NG lN PART AND OVERRUL|NG
|N PART |VIOT|ON TO COND|T|ONALLY CERT|FY AN FLSA
COLLECTlVE ACT|ON AND TO AUTHOR|ZE NOT|CE OF PLA|NT|FF
JOSEPH NEV|LLE, ON BEHALF OF H||V|SELF AND THOSE
Sll\ll|LAF{LY S|TUATED (DOC.#12); W|TH|N 14 DAYS FRON| DATE
OF F|L|NG OF THlS DEC|S|ON AND ENTRY DEFENDANT TO
PROV|DE PLA|NT|FF |NFORN|AT|ON AND A LIST AS SET FORTH
HERE|N OF PUTAT|VE CLASS |VIEIV|BERS; W|TH|N 21 DAYS OF
DATE OF F|L|NG OF TH|S DEC|S|ON AND ENTRY COUNSEL TO
SUBl\/|lT DETA|LED PROPOSED NOT[CE OF COLLECT|VE ACTION
FOR JUD|C|AL APPROVAL W|TH PROCEDURES AND CONSENT
FORN| AS SET FORTH HERE|N

 

P|aintiff, Joseph Neville (”Nevi|le"), on behalf of himself and others
similarly situated, filed suit against his former employer, Ne|son Tree Service, LLC
(”Ne|son Tree” or ”Defendant”}. The suit alleges certain violations of the Fair
I_abor Standards Act (”FLSA”), 29 U.S.C. § 201 et Seq., due to Defenclant’s failure

to pay their employees for time spent traveling to jobsites in which an overnight

stay was required when such travel resulted in overtime. Doc. #1, PAGE|D#l.
P|aintific has filed, pursuant to 29 U.S.C. § 216(b), a lVlotion for Conditiona|
Certification and Court-Authorized Notice (”l\/lotion”). Doc. #12. Nelson Tree has
filed a Brief in Opposition and an Evidentiary Appendix, consisting of 45
declarations of current employees of Nelson Tree,1 Doc. #‘|5, and Nevil|e has filed
a Rep|y. Doc. #18.

The proposed FLSA Co|lective C|ass (”Collective”) of Nevi||e is as follows:
”A|| of Defendant's current or former hourly employees who have not been paid
for time spent traveling to jobsites in which an overnight stay was required when
such travel resulted in a workweek in excess of 40 hours at any time during the
three-year preceding the filing of the Comp|aint to the present.” Doc. #‘|2,
PAGE|D#€‘|.

For the reasons set forth below, the l\/|otion is sustained in part and

overruled in pa rt.

l. FACTUAL BACKGROUND AND PROCEDURAL HlSTORY
Nelson Tree provides distribution and transmission line clearance and

related services to utility companies, as We|l as to other public and private entities,

 

1l>ilso included in the Evidentiary Appendix are the following four declarations: Jeffrey
Jones, President of Nelson Tree; P|aintiff, Joseph Nevi|le; and former employees of
Nelson Tree, Terry Bretz and Eric J. Nevil|e. Doc. 16-‘|,PAGE|D#1‘|8; Doc. #‘|6-47,
PAGE|D#234; Doc. #16-48, PAGE|D#235 and Doc. #16-49, PAGE|D#236. The declarations of
Neville, Terry Bretz and Eric J. Nevi||e are also attached to Nevil|e's |Vlotion. Doc. #12-1,
PAGE|D##71, 72 and 73.

in both urban and rural areas. Doc. #16-1, PAGE|D#118. These services are
provided by Defendant's hourly non-exempt employees who Work in 21 different
states and operate in seven different regions. lo'. The employees of Nelson Tree
include three different classifications of tree trimmers, equipment operators and
foremen. ld. l\llany employees are union members with the terms and conditions
of employment governed by 17 different collective bargaining agreements some
of which address travel time and some of which do not. ld.

Nelson Tree avers that their employees work on three types ofjobs: local
jobs, storm work jobs and remote jobs. ld. PAGE|D#119. Because local jobs do not
require an overnight stay and because Nelson Tree has averred that it always
pays its employees who do storm work jobs for their travel time regardless of
whether an overnight stay is required, Neville's |Vlotion does not include claims
for current or former employees of Nelson Tree who have worked either of these
two types of jobs. Doc. #18, PAGElD##242 and 243; Doc. #15, PAGE|D#92. Neville
contends, however, that current or former Nelson Tree employees Who have
worked remote jobs are included in the putative class, if the remote job included
an overnight stay and travel time to and from the jobsite that cuts across the
employee’s workday and resulted in a workweek in excess of 40 hours. Doc. #18,
PAGE|D##242 and 243. Neville contends that the failure of Defendant to pay
overtime to these employees who worked remote jobs violates 29 C.F.R. § 785.39.

According to the allegations in the Complaint, Nelson Tree employed

Neville and ”similarly situated individuals as non-exempt laborers" to perform

line clearance work and paid them on an hourly basis. ld. Neville and the other
non-exempt laborers typically worked at least forty (40) hours per workweek, in
multiple-day shifts, away from their home communities ld. As a result of the
location of the worksites, Neville and these other non-exempt laborers ”typically
stayed overnight in hotels during the scheduled work shifts” and ”spent most of
the day before and after their shifts driving hundreds of miles to and from the
jobsites. /d., PAGE|D#4. ”This travel cut across laborers' normal working hours
during both regular working days and nonworking days.” ld. The Complaint
further alleges that Nelson Tree ”did not count time spent traveling as hours
worked for purposes of determining overtime eligibility." lol.

ln his declaration attached to the l\/lotion, Neville has averred that as an
hourly laborer at Nelson Tree from January 2018 to September 2018, his "normal
work hours were typically from 6:30 a.m. to 6:00 p.m." and he ”frequently”
worked more than 40 hours per workweek. Doc. #12-1, PAGElD#71. As an hourly
employee, Neville was also “frequently required" to travel to jobs for Nelson Tree
that were away from his home and to stay overnight in a hotel. ld. Neville stated
that he Would travel from his home to the out-of-town jobs ”many times on
Sunday” during his regular work hours, and that ”[l\ll]ost times, l would travel
back from these out-of-town jobs to my home during my normal work hours on
Friday.” ld. Neville stated that he was not paid by Nelson Tree for traveling to and
from his home community to the jobs that required him to stay overnight and that

Defendant did not count his travel time as hours worked. ld. Neville's declaration

also averred that his co-workers similarly traveled to and from their home
communities for these out-of-town jobs and would also stay overnight in hotels.
ld.

Neville seeks conditional certification of a class consisting of the following:

Al| of Defendant's current or former hourly employees who have not

been paid for time spent traveling to jobsites in Which an overnight

stay was required when such travel resulted in a workweek in excess

of 40 hours at any time during the three-year preceding the filing of

the Complaint [November 8, 2015] to the present
Doc. #12, PAGE|D#61.

A|so attached to the |\/lotion are declarations of two other former employees
of Nelson Tree, Terry Bretz (”Bretz”) and Eric Jason Neville l”Eric Neville"l.
Doc.#12-1, PAGE|D##72 and 73. Other than stating that their dates of employment
and normal work hours were different than Neville’s, the declarations of Bretz and
Eric Neville are essentially the same as Neville's declaration. Specifically, Bretz
and Eric Neville aver that they ”frequently" worked more than 40 hours a week,
traveled to jobs away from their homes and stayed overnight in a hotel. Bretz
stated that ”sometimes" he Would ”travel from his home to these out-of- town
jobs on Sundays during [his] normal Work hours” and ”most times” he would
“travel back to [his] home at the end of the workweek during [his] normal work
hours.” Doc. #12-1, PAGE|D#72. Eric Neville averred that ”most tlmes” he would
travel from his home ”to these out-of-town jobs on Sunday during [hisj normal

Work hours” and ”most times” he would ”travel back from these out-of-town jobs

to [his] home at the end of the workweek during [hisj normal work hours.” Doc.

#12-1, PAGElD#73. Both Bretz and Eric Neville also stated in their respective
declarations that their co-workers traveled to and from their horne communities
and the out-of-town jobs during normal work hours. ld., PAGE|D##72 and 73.

With respect to the remote jobs, Nelson Tree admits that it does not pay
travel time for these jobs. ” lt is our expectation and understanding that these
individuals travel to these remote work locations on |Vlonday mornings prior to
the start of their first shift of the week and return home the night of their last shift
of the week.” Doc. #16-1, PAGE|D#119. lV|oreover, Nelson Tree, also admits that it
does not keep records of the employees who traveled for an overnight stay or
when they did so for remote jobs.

Nelson Tree does not maintain records showing which

employees traveled for an overnight stay or when they traveled to

remote work locations, but it does keep records of per diem

payments to employees, which normally correlate with an overnight

stay during the Workweek. Nelson Tree, however, does not separately

track payments for travel time, as opposed to regular working hours.

For instance, when an employee performs storm Work, they are paid

for their travel to and from the remote Work location, but that time is

recorded as regular working hours, indistinguishable from travel

time.
lol.,PAGElD#‘l 19.

Since November 8, 2015, the date that Neville filed this lawsuit, ”Nelson
Tree employed 4,146 non-exempt employees who received a per diem, signifying
an overnight stay in connection with their work..." Doc. #16-1, PAGE|D#118.

ln addition to alleging a violation of the FLSA for failing to pay overtime to

Nelson Tree employees who worked in excess of 40 hours per week and traveled

to remote jobs during their normal worktime, the Complaint also alleges that this

failure to pay was Willful. Finally, Neville alleges that Nelson Tree violated § 516
by failing to make, keep and preserve sufficient records to determine the wages,
hours and other conditions and practices of employment

As required by §216(b), Neville, Bretz and Eric Neville have filed notices of
consent to join in this collective action. The consents to join were filed on
November 8, 2018, January 8, 2019 and January 25, 2019, respectively. Doc.##1,8

and 10.

ll. LEGAL STANDARD

The FLSA requires covered employers to pay non-exempt employees not
less than the applicable minimum wage for each hour worked, and one and one-
ha|f times the employee's regular rate of pay for each hour worked in excess of
forty hours per week. 29 U.S.C. §§ 206-207. Employers who violate these
provisions are liable for the unpaid wages, plus an additional amount as
liquidated damages, reasonable attorneys’ fees and costs. 29 U.S.C. § 216(b).
Under the FLSA, a collective action may be filed by one or more employees on
behalf of themselves and other ”similarly situated" employeesl ld. However,
unlike a typical class action lawsuit, ”[n]o employee shall be a party plaintiff to
any such action unless he gives his consent in writing to become such a party and
such consent is filed in the court in which such action is brought.” ld.

The certification process in an FLSA collective action typically proceeds in

two phases. Because the statute of limitations for an FLSA claim continues to run

until written consent is filed with the court, it is important that notice of the
collective action be given to all potential opt-in plaintiffs as soon as practicable so
they can decide whether to participate in the lawsuit. LeW/'s v. Huntington Nat'l
Bank, 789 F. Supp. 2d 863, 867 (S.D. Ohio 2011) (l\/larbley, J.) (mortgage loan
officers entitled to conditional nationwide class certification before defense on the
merits is ripe since time is of the essence due to statute of limitations not tolling
for plaintiffs who have failed to opt-in).

Before authorizing the plaintiffs to send the notice, however, the Court must
first determine Whether they have shown ”that the employees to be notified are,
in fact ’simi|arly situated."' Comer v. Wal-ll/lart Stores, lnc., 454 F.3d 544, 546 (6th
Cir. 2006}. Because this determination is generally made before discovery is
conducted, plaintiffs need make only a ”modest showing” at this initial stage of
the litigation. Lewls, 789 F. Supp.2d at 867. Whi|e ”similarly situated" is not
defined in the FLSA, employees are generally considered to be similarly situated if
their ”causes of action accrued in approximately the same manner as those of the
named plaintiffs.” lo'. at 868. ”Plaintiffs can show they are similarly situated by
showing that ‘their claims [are] unified by common theories of defendants'
statutory violations, even if the proofs of these theories are inevitably
individualized and distinct.’” Sw/'gart v. F/'fth Thfrd Banlr, 276 F.R.D. 210, 213
(quoting O’Brlen v, Ecl Dormelly Enter.s., lnc., 575 F.3d 567, 584-85 (6th Cir. 2009),
abrogated on other grounds by Campbell-EWa/d Co. v. Gomez, U.S. 136

S.Ct. 663, 193 L.Ed.2d 571 (2016)). The ”’similarly situated’ requirement is less

stringent than that for joinder under F-lule 20(a) or for separate trials under Ru|e
42(b)[,] . . . [and] is considerably less stringent than the requirement of Ru|e
23(b)(3) that common questions 'predominate[.]"’ Graj/son v. l(ll/lart Corp., 79
F.3d 1086, 1096 (11th Cir. 1996). Application of this ”fairly lenient standard . . .
typically results in conditional certification.” Comer, 454 F.3d at 547. At no point in
resolving the conditional certification issue, however, does the Court opine on, or
even consider, the merits of plaintiffs' claims. l_acy v. li’edo'y Elec. Co., No. 3:11-
cv-52, 2011 WL 6149842, at *7 (S.D. Ohio Dec. 9, 2011) (Rice, J) (citing Creely v.
HCH ll/lanorcare, lnc., 789 F.Supp.2d 819 (N.D. Ohio 2011)). Factors to be
considered in a motion for conditional class certification include: ”whether
potential plaintiffs were identified; whether affidavits of potential plaintiffs were
submitted; whether evidence of a widespread discriminatory plan was submitted,
and whether as a matter of sound class management, a manageable class exists.”

LeW/'s, 789 F. Supp. 2d at 868 (quotations and citations omitted).

lll. NEV|LLE HAS MET HlS BURDEN FOR COND|T|ONAL CERT|FICAT|ON
SUBJECT TO MODIF|CAT|ONS FOR NON-EXEMPT EMPLOYEES AND ANV
APPL|CABLE COLLECT|VE BARGA|NING AGREEMENTS

Based on the three declarations filed by Neville, as well as the declaration

of Neville's President, Jeffery Jones, Neville argues that Defendant has a

companywide policy of not paying their employees for time spent traveling to

remote jobs that require an overnight stay.2 Neville requests the Court
conditionally certify the following Co|lective: ”All of Defendant’s current or former
hourly employees who have not been paid for time spent traveling to jobsites in
which an overnight stay was required when such travel resulted in a workweek in
excess of 40 hours at any time during the three-year preceding the filing of the
Complaint to the present.” Doc.#12, PAGE|D#61 (citing 29 U.S.C. § 216(b)). Neville
claims that the regulations of the Department of Labor require that Nelson Tree
compensate their employees for time spent traveling away from their home
communities
Travel away from home community.
Travel that keeps an employee away from home overnight is

travel away from home. Travel away from home is clearly worktime

when it cuts across the employee's workday. The employee is simply

substituting travel for other duties. The time is not only hours worked

on regular working days during normal working hours but also

during the corresponding hours on nonworking days. Thus, if an

employee regularly works from 9 a.m. to 5 p.m. from l\llonday

through Friday the travel time during these hours is worktime on

Saturday and Sunday as well as on the other days.
29 C.F.R. § 785.39

Nelson Tree argues that the declarations of Neville, Bretz and Eric Neville
fail to establish a ”common FLSA-violating policy” throughout Nelson Tree, that

the claims require individualized determinations that render a collective class

unmanageable and that Neville lacks evidence that he is similarly situated. Doc.

 

2 lt is conceded that Nelson Tree pays for all travel time for storm work jobs. Doc.#16-1,
PAGEID#1‘|9; Doc.#18, PAGE|D#243.

10

#15, PAGE|D##11-14,17-22 and 23-25. The Court will address each of these
arguments

A. Common FLSA-Violating Policy

Nelson Tree argues that the declarations submitted by Neville do not
include certain critical information. Doc. #15, PAGE|E#101. For example,
Defendant contends that the declarations should provide, among other things, the
names of the affected co-workers, their supervisors, the state or region the co-
workers worked in, and their normal working hours, Defendant also argues that
statements in the declarations such as ”frequent|y,” ”sometimes,” ”most times”
and ”many times” fail to establish any FSLA violation. A|though the issues raised
by Nelson Tree are relevant, as well as ”’whether evidence of a widespread
discriminatory plan was submitted, and whether as a matter of sound class
management, a manageable class exists,'” Lewis, 789 F. Supp 2d at 868 (citations
omitted), the Court finds that a sufficient factual basis of an FSLA violation has
been provided by Neville.

Evidence exists from the declarations of Neville, Bretz, and Eric Neville that
travel time to job sites for remote jobs was not included in any overtime
calculation even though the travel cut across the normal work hours. A|though
the declarations submitted by Neville do not provide specifics as to when the
alleged FSLA violations occurred, he is not required, at this early stage, to show
that the travel time for the remote jobs that necessitated an overnight always cut

across normal Work hours. ”P|aintiff is not required to show that he and other

ll

security officers worked through eve_ry lunch in order to prove an FLSA violation
or to support conditional certification.” l-lamm v. .S'outhern Uhio Med/`cal Center,
275 F. Supp. 3d 863, 870 (emphasis in origina|), citing Gessele v. Jaclrin the Box,
lnc., No. 3:10-cv-960, 2013 WL 1326563 at *24, (D. Ore. Jan 28, 2013) (conditional
certification permitted notwithstanding statements of employees that they
“occasionally,” ”sometimes” and ”a whole lot of times” were forced to return
early from lunch).

|Vloreover, the declaration from Jeffery Jones, president of Nelson Tree
supports that travel time was not included for remote jobs since it was
Defendant's ”expectation and understanding that these individuals travel to these
remote work locations on |Vlonday mornings prior to the start of their first shift of
the week and return home the night of their last shift of the week." Doc. #16-1,
PAGE|D#119. This ”expectation and understanding,” of Nelson Tree, however,
appears to be at odds with what Was occurring in practice as demonstrated by the
declarations filed by Neville. Fina|ly, although Nelson Tree has provided 45
declarations from across their company, many of these declarations involve the
payment of travel time for storm work jobs, which is not at issue, and also
involved local jobs, for which no overnight stays were required and where any
travel time is not an issue in this matter. Because ”[T]he named plaintiff 'need
only show that his position is similar, not identical, to the positions held by the
putative class members,’” l-lawk;`ns v. Extendedl.ife HomeCare l_td., No. 2:18-cv-

344, 2019 WL 952737 (S.D. Ohio, E.D. l\llarbley, J.l, citing Lewfs, 789 F. Supp. 2d

12

867-68 (S.D. Ohio 2011) (alteration omittedl; see also Comer, 454 F.3d at 546-547,
Neville has produced sufficient evidence supporting his allegation that the
putative class Was subject to a common policy.

B. |ndividua|ized Determinations and Unmanageable C|ass

Defendant's next argue that the ”putative collective is not similarly
situated" and that this is proven by the 45 declarations of Nelson Tree employees
who are ”individuals falling within the proposed class definition [but] did not
experience the alleged FLSA violations asserted by Plaintiff." Doc. #15,
PAGE|D#102. Lacking any ”common evidence upon which liability can be
determined, ”individualized determinations will be necessary” for each putative
class member for each week that they worked” and that as result, the proposed
Co|lective is unmanageable ld. PAGEID##102-103. Nelson Tree contends that the
members of this nationwide putative class will need to prove what their regular
working hours were, what time of day did the alleged travel occur, how long was
the travel and how many hours were worked each week. ld. 103-104.

Neville argues, however, that the 45 declarations submitted by Nelson Tree
do not fall within his proposed Co|lective action, since they include employees
who are paid for storm work jobs as well as declarations from employees who
have worked only local jobs where overnight stay and travel time are never an
issue. Doc. #18, PAGE|D##244 and 250. Neville submits, based on the
declarations he has submitted as well as the declaration of Nelson Tree’s

president, that the claims of the employees who have worked remote jobs are

13

unified by the common theory of Nelson Tree's alleged failure to pay overtime for
travel occurring during an employee’s normal Working hoursl Swr'gart v. l-'r'fth
Third Banlr, 276 F.R.D. at 213. l\/loreover, ”[lf] discovery later shows the claims in
this case to be so individualized as to render a collective action unmanageab|e,
the defendant may move to decertify the collective action at the second stage of
certification proceedings." Hamm v. Southern Oh/'o ll/led/'ca/ Center, 275 F. Supp.
3d at 877. Because the putative class will be limited to only remote jobs Where
travel cut across the normal work hours and resulted in a work week in excess of
40 hours, the class is manageable
C. Similarly Situated

Nelson Tree's final argument, that Neville lacks evidence that he is similarly
situated, is based, again, on the 45 declarations filed in Defendant's Evidentiary
Appendix, Doc. #16, PAGE|D#114. Specifica|ly, Nelson Tree argues that there are
collective bargaining agreements that may affect claims for reimbursement of
travel time by the Co|lective that Neville seeks to represent, as Well as the fact that
many Nelson Tree employees are exempt from overtime since they hold CDl_s or
drive bucket trucks and are overtime exempt under the l\llotor Carrier Act, 29 U.S.
C § 213(b)(1). While Defendant's argument does not require a denial of Neville's
Motion, the concerns raised by Nelson Tree do, in this Court’s opinion, require
that the proposed class be modified in order to exclude the former and present
hourly employees who are exempt from overtime under the |Vlotor Carrier Act, 29

U.S.C § 213(b)(1), as well as the former and present employees who are subject to

14

a collective bargaining agreement that otherwise addresses reimbursement for
travel time. Accordingly, the Co|lective conditionally certified is as follows:

All current or former hourly non-exempt employees of Defendant
who (1) were required, due to the distance from their home
community to a jobsite, to stay overnight; l2) have not been paid for
time spent traveling to jobsites; (3) are not subject to a collective
bargaining agreement that addresses payment of travel time; and (4)
as a result of the travel time to the remote job, worked over 40 hours
in any workweek beginning November 8, 2015, and continuing
through the date of the final disposition of this case.

ln granting this conditional certification, however, the parties are
reminded that

[C]onditional certification is meant only to aid in identifying
similarly situated employees lt is not a final determination that the
case may proceed as a collective action. After the opt-in forms have
been filed and discovery is complete, a defendant may file a motion
for decertification. At that point, the court examines with much
stricter scrutiny the question of whether these other employees are,
in fact, similarly situated.

Comer, 454 F.3d at 546-47, as cited in Lacy, 2011 WL 6149842 *2

|V. NOTICE AUTHOR|ZED UNDER THE FOLLOWING PARAMETERS

Within 14 days of the date of this Decision and Entry, Nelson Tree shall
provide to Neville's counsel a list, in electronic and importab|e format, of the
names, job titles, last known addresses, telephone numbers, e-mail addresses,
and dates of employment, of the following individuals:

A|l current or former hourly non-exempt employees of Defendant

who (1) were required, due to the distance from their home

community to a jobsite, to stay overnight; (2) have not been paid for

time spent traveling to jobsites; (3) are not subject to a collective

bargaining agreement that addresses payment of travel time; and (4)
as a result of the travel time to the remote job site, worked over 40

15

hours in any workweek beginning November 8, 2015, and continuing
through the date of the final disposition of this case.

Also Within 21 days of this Decision and Entry, counsel for Neville and
counsel for Nelson Tree shall submit to this Court a detailed proposed Notice of
Co|lective Action for judicial approval, with a consent form, and specifying all

methods for communication of the Notice to the putative class.

V. CONCLUSION

For the foregoing reasons, the Court SUSTA|NS in part and OVERRULES in
part Neville's l\/lotion to Conditionally Certify an FLSA Co|lective Action and to
Authorize Notice, Doc. #12. The Court orders the following:

1. The following collective is conditionally certified: all current or former
hourly non-exempt employees of Defendant who (1) were required, due to the
distance from their home community to a jobsite, to stay overnight; (2) have not
been paid for time spent traveling to jobsites; (3) are not subject to a collective
bargaining agreement that addresses payment of travel time; and (4) as a result of
the travel time to the remote job, worked over 40 hours in any workweek
beginning November 8, 2015, and continuing through the date of the final
disposition of this case;

2. Defendant shall provide to Plaintiff’s counsel, within 14 days of the date

of this Decision and Entry, a list, in electronic and importable format, of the

16

names, job titles, last known addresses, telephone numbers, e-mail addresses,
and dates of employment, of the all putative collective members; and

3. Counsel for Plaintiff and counsel for Defendant shall submit to this Court,
within 21 days of this Decision and Entry, a detailed proposed Notice of Co|lective
Action for judicial approval, with a consent form, and specifying all methods for

communication of the Notice and consent form to the putative class.

Date: April 18, 2019 U 1 \
cJ-»v'

WALTER H. RICE
UN|TED STATES DISTR|CT JUDGE

17

